Citation Nr: 0119554	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-22 672	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
an overpayment of Department of Veterans Affairs (VA) pension 
was timely filed.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1944.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the St. Paul, Minnesota, VA Debt 
Management Center (DMC), which determined that the veteran's 
request for waiver was not timely filed.  The servicing VA 
Regional Office (RO) is Waco, Texas.  In January 2001, the 
Board remanded the issue to the RO for further development.  
The case has been returned to the Board.


REMAND

Following the January 2001 Remand, DMC, in March 2001, 
provided documentation showing that the veteran was notified 
of the debt in February 1997 and provided certification that 
the overpayment notification was mailed to the veteran's 
proper address of record at that time.  According to the June 
1999 waiver decision, the request for waiver of the debt was 
received on May 13, 1999.  However, this waiver request is 
not in the claims folder.  

Moreover, the Board observes that there is a request for 
waiver of record in April 1996.  However, there does not 
appear to be any documentation of an overpayment prior to 
that date of record.

During the pendency of this appeal, there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A recent 
decision of the Court of Appeals for Veterans Claims held 
that the provisions of the VCAA are potentially applicable to 
waiver claims pending on the date of the law's enactment.  
See Weaver v. Principi, 14 Vet. App. 301 (2001).  In light of 
the need for the foregoing development action, the RO is 
advised to consider whether any other additional notification 
or development actions are required in this case under the 
VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake the necessary 
action to associate a copy of the 
veteran's request for waiver of the 
overpayment in question, identified by 
the DMC as received on May 13, 1999, with 
the claims folder.

2.  The RO should obtain any 
documentation pertaining to an 
overpayment prior to April 1996 and 
associate it with the claims folder.

3.  In addition, the RO should review the 
claims folder and ensure that any and all 
notification and further development 
actions applicable to the claim and 
required by the VCAA are completed.

4.  Thereafter, the Committee should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

According to the United States Court of Appeals for Veterans 
Claims (Court), remand instructions of the Board are neither 
optional nor discretionary.  Full compliance with such 
instructions is mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



